Order of the Supreme Court, Queens County, entered Hovember 22, 1974, affirmed, without costs, insofar as it denied branches 1, 2, 3 and 5 of petitioner’s application, inter alia, to quash a certain subpoena. Ho opinion. Appeal dismissed, without costs, insofar as it is from an order of the same court, entered Hovember 26, 1974, which denied petitioner’s motion for reargument. Ho appeal lies from an order denying a motion for reargument of a prior motion. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Brennan, JJ., concur.